DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on June 29, 2022.  In virtue of this amendment:
Claims 21-22 are newly added; and thus,
Claims 1-22 are now pending in the instant application.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A system comprising … “a first plasma generator connected to the first output of the switch and configured to generate a first plasma in a processing chamber; and a remote plasma generator connected to the second output of the switch and configured to supply remote plasma to the processing chamber”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-8 and 21-22 are allowed as being dependent on claim 1).
A method for supplying power, comprising … “connecting a remote plasma generator, configured to supply remote plasma to clean the processing chamber, to the second output of the switch; and selectively connecting the input to one of the first output and the second output using the switch”, in combination with the remaining claimed limitations as claimed in independent claim 9 (claims 10-15 are allowed as being dependent on claim 9).
A method for supplying power … comprising … “selectively supplying power from the power source to a component in a processing chamber to generate a first plasma in the processing chamber, while not supplying power from the power source to a remote plasma generator; and selectively supplying power from the power source to the remote plasma generator, configured to supply remote plasma to the processing chamber, while not supplying power from the power source to the component in the processing chamber”, in combination with the remaining claimed limitations as claimed in independent claim 16 (claims 17-20 are allowed as being dependent on claim 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Chen et al. – US 2009/0139453
Prior art Satoh et al. – US 2002/0011210
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        September 11, 2022